I                    OFFICE    OF THE A-ITORNEY   GENERAL   OF   TEXAE
!
                                         AUSTIN
    G-O.-
    --


            Honorable Homer Cfwrlson, Jr., Dire&or
            ~hqu&ml&   of Public sasety

            mstln,     Texas




                        We are in
            in vhloh   you re@es
            qgestlon    oontainsd




                                              of the Fort$w&sventh La&la-
                                              ' LltelaseLav. Artlale 2# Seatlon

                                       tper8onaaMeamwtSzmuli-




                      "2. &QP pel’8Oll VhilS driving OF OMrSting
                 8ny road mschlne, farm traotorr or lxuplwnt of
    Honorable H-r       t#aldSOP, Jr., Dlreetor, Page 2


         hu8bandFy temporarily operated or moved m        a
         E!iiieEPmotor
                  8na y vehlole
                           8 uri
         in   a n emer g eno y ; l + l


              We ootloe that the phrase %mporar3.ly operated or
    moved on a highway" 18 not defined in Howe Bill 20. There-
    forG, said phrase im to be given itllOcQmnonand ordinary
    m.        We believe that in u8ing 8uoh phra8e~fihe.mLs~e~ature
    intended for it to mean the aam4 ar it me8n8
    Vehlolo ROg~8tr8tlOn LaV, Art1016 66750. Artiole 667~lq
    plWidO8    Ib8 fO11OV8t

              “(q)  gJ 'operated or moved tentpomarllyupon
         thG -898      18 -t    th0 O~X'atlOllOr 002iYea
         ktveen different farms, and the operation or oon-
         voysrme from the ounerP'8farm to the place where
         hi8 famproduoe   18 prepared forPurrketorvhere
         lame i8 aOtWlly marketed and MXX?IL'
              In your -80 the fans traotor18 eponted temporarily
    on th4 htghvay for purpose of hauling a trailer loaded vlth aot-
    ten to the gin. Iti8 ouroplalonthattho&flxlltlanofthe
    term 'operated or n~ovcrd temporarily on th&hQhv8yr*  in Artlole
    667%1 veuld aoverruoh operation a8 you dosor%be. The Amarillo
    &Ul't Oi atvil m-8       in t&J 0-b Of BOPn VI. ReWb8, n 8. w.
    (26) 737, stated a8 fOllOV8:

              "Tb+3a@'OCId8tsteEWlt8hoW8 the fall
         !Pheappellsnt l&v98 uponand operate8 a farm
         Lubbock oounty and red868 aottan, feed, and live
         rtook therGon. He ovn8 a cum-too.Fordtru&, vhlah
         he operate8 frantimetot3metemporarlly      on the
         highvoylrOf the 8tStO ti tXWl8pOl't~ e@ttOIltroa
         US farm to the gin, farm pNdUOt8 to tha oitp of
         Lubbook, and materiel thereiran to and for ~841on
         hi8 farm; but the truok ir operated aad u8ed OX-
         olu8lvely in OaMsotlOu tith the bWb.bO8e Of th#
         farm. He did not register the tNok or pay any
         lloen8e fee thereon for the year 1934.. Ths appml-
         lees me engaged ln enforoing the law pertaining
         t0 the OpW6itlOn Of motor VehiOlW On tao~bigans8
         and threaten to arrest and pronecute appellant or
         his driver of the mmhlne for the vlolatlon of the
         18~ if he driver,the tNOk u;panthe h%@lVayS W%th-
         out paying the reglrtratlon tax.




-
           *Artiale 6674a-2, Vernont8 Ann. Clv. St.
     in 80 far a8 material to thl8 appeal, provldesa
      %very ovner of a motor vebl.016,trailer or 8eml-
     trailer used or to be u8ed upon the public high-
     vays of Ws      State, and reh  ahauffeur,   8hall  ap-
     ply 0aoh year to the State Highvay Dqartment
     through the County !l!ox  Col.leotorOf the County in
     vhioh he l'O8idOSfOl'the I'egl8tl'8bloIl   Of Oaoh 87.&I
     vehicle ovned or oontrolled by him, or for a
     ohauffew'8 llcen80, for the emuing or ourrent
     oelemlaryear orunexplredportlonth8reof;pro-
     vided, hovever, that owner8 of farm traotors, farm
     trailers, few-se&-tnller8,       and implements of
     husbandry, operated or moved tespomrlly Upon the
     h%ghVapi  Shell   not be required t0 Fsg%Ster    8UCh farm-
     tractors, farm-trailera, fem-semi-trailers, or
     ilE~hilGIlt6Of hU8bandry.'
          'The t&greed8tatspranfOf faOt8 8hOV8 that
     appellsntts tmrok va8 used exolualvely in oonneo-
    tlon vlth the b~8ins88 of hi8 farm end m8 wved
    .and operatedbuttez%pcMy      onthe highvajre and
    under the fnterpretatlen of artlale 66754x-e b th8
    Supmae Court in Allred VI J. C. BnglsDsan,TX&e.,
    61 3. W, (ad) 7?j,91A. L. R. 417, the tNtlk vw an
     'impl~toflnulbandry'and~tfrcmre~tre-
    tion feea."
           In the   above qwted   oa8e tha mart   held t&t the u8e
of a truolcfor purpoee8 of hauling ootton from a fana to a g3n
va8 Opfmbtfmg tempOwily       on the h%@vGyE of this stat0 tithin
the rorning Of the lW&8tr+StiOU StatUtO.       It 18 OUF Op%ZdOIl
that the same rule vould be applicable in interpreting the
definition   of suoh phrase a8 used In Rouse Bill 20, the nov
Drlvern4 Lloemse Law. Youtrretherefore mlyisedtbatin          our
opinion the peroon you Fnqtimiiabout would not be required to
obtain a dr%ver~~ lloense"In order to opewte ln the 8tamer
you dercribe.